internal_revenue_service number release date index number ----------- --------------------------------------------------------------- ------ ---------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-125089-07 date date legend taxpayer ------------------------------------------------------------------------------------------------- ----------------------- dear ---- this responds to a request dated date for a ruling whether taxpayer must collect the tax imposed by sec_4261 and sec_4271 of the internal_revenue_code on amounts paid to it under the facts described below for the flight segments between the private airfield and the airports in which taxpayer is not transporting persons or property for its customers the facts submitted and the representations made are summarized as follows taxpayer operates helicopters for customers engaged in oil_and_gas exploration the helicopters depart from a private airfield and travel to one or more airports to pick up customers and then transport the customers and their cargo to offshore exploration and production sites on the return flight the helicopters transport the customers and their cargo from the offshore exploration and production sites to the airports the passengers disembark at the airport and the helicopters return to the private airfield taxpayer does not transport persons or property for its customers on the flight segments between the private airfield and the airports taxpayer keeps flight time for each segment of all flights and is able to separately accumulate flight time for segments in which passengers and cargo are on board the private airfield from which the helicopters depart is not a facility that is eligible for assistance under the airport and airway development act of the plr-125089-07 airports at which the helicopters pick up passengers are eligible facilities all of the helicopters used are aircraft having a maximum_certificated_takeoff_weight over big_number pounds sec_4261 imposes a tax on the amount_paid for taxable_transportation of any person by air sec_4262 defines taxable_transportation to include transportation by air that begins and ends in the continental_united_states sec_4262 defines the term transportation to include layover or waiting time and movement of the aircraft in deadhead service sec_4271 imposes a tax on the amount_paid for the taxable_transportation of property if the amount is paid to a person engaged in the business of transporting property by air for hire sec_4272 defines taxable_transportation to include transportation by air that begins and ends in the continental_united_states sec_4272 defines the term transportation to include layover or waiting time and movement of the aircraft in deadhead service sec_4262 and sec_4272 expressly include movement of the aircraft in deadhead service as taxable_transportation accordingly based on the facts submitted and the representations made taxpayer is required to collect the taxes imposed by sec_4261 and sec_4271 on amounts paid_by its customers for any flight_segment between a private airfield and facilities eligible for assistance under the airport and airway development act of including flights in which taxpayer is not transporting persons or property for its customers except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-125089-07 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representatives sincerely frank boland frank boland chief branch office of associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes cc
